DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17029964 filed on September 23rd, 2020 in which claims 1-4 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 09/23/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP Pub. Nº 2005-319721).

9.	Regarding independent claim 1: Ogawa disclosed a liquid ejecting device ([0001], line 1; also see Fig. 1), comprising: 
 	a transporting belt ([0019], line 2; also see Fig. 1, reference 1) configured to transport a medium ([0019], line 2; also see Fig. 1, reference 2) in a transport direction (Fig. 1, reference Y); 
 	a head configured to move between a first end portion and a second end portion of the transporting belt in a width direction that intersects the transport direction, and eject a liquid onto the medium ([0020], lines 5-8; also see Fig. 1, reference 4); 
 	a first gripping portion configured to grip the first end portion of the transporting belt, and move in the transport direction ([0019], lines 7-10; also see Fig. 1, reference 11 on the right side of the transporting belt 1); and 
 	a second gripping portion configured to grip the second end portion of the transporting belt, and move in the transport direction ([0019], lines 7-10; also see Fig. 1, reference 11 on the left side of the transporting belt 1), wherein 
 	the first gripping portion performs a first operation of gripping the transporting belt and moving to a predetermined position ([0017], lines 1-6), and releasing the gripped transporting belt ([0017], lines 6-11), and, 

 	Ogawa did not explicitly disclose performing the first operation when the head is positioned outside the transporting belt with respect to the second end portion in the width direction, and performing the second operation 81when the head is positioned outside the transporting belt with respect to the first end portion in the width direction.
 	However, Ogawa disclosed alternatively performing the conveying operation and the returning operation ([0017], lines 13-15). Also, as can be seen in Fig. 1 of Ogawa, the main-scanning range of the print head 4 crosses the movement path of the clamp moving devices 11.
It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawa by performing the alternated clamping and moving operations on one side of the conveyor belt while the head carriage is located on the opposite side of the conveyor belt in order to prevent a collision between the head carriage and the clamp moving devices and to prevent ink contamination of the clamp moving devices.

10.	Regarding claim 3: Ogawa disclosed the liquid ejecting device according to claim 1, wherein the first operation and the second operation are alternately performed ([0017], lines 13-15).

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP Pub. Nº 2005-319721) in view of Ito et al. (U.S. Pub. Nº 20160152051).

12.	Regarding claim 2: Ogawa disclosed the liquid ejecting device according to claim 1.

 	Ito et al. disclosed a similar invention (see Fig. 2), with a transport belt (Fig. 2, reference 30) for conveying a recording medium (Fig. 2, reference M), a recording head (Fig. 2, reference 20) for printing on the recording medium, and gripping mechanisms on both ends of the transport belt in the main scanning direction (Fig. 2, references 42), further comprising a first detection unit configured to detect a displacement of the first gripping portion ([0040], lines 1-2; also see Fig. 4, reference 48); and a second detection unit configured to detect a displacement of the second gripping portion ([0040], lines 1-2; also see Fig. 4, reference 48), wherein the transporting belt is transported based on a detection result of the first detection unit or the second detection unit ([0073], lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito et al. with those of Ogawa by providing a position detection unit for each of the gripping portion in order to improve the accuracy of the position of the recording medium as disclosed by Ito et al. in paragraph [0077].

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP Pub. Nº 2005-319721).

14.	Regarding independent claim 4: Ogawa disclosed a transporting method ([0011], line 1) of a transporting belt ([0019], line 2; also see Fig. 1, reference 1) of a liquid ejecting device ([0001], line 1; also see Fig. 1) including the transporting belt configured to transport a medium ([0019], line 2; also see Fig. 1, reference 2) in a transport direction (Fig. 1, reference Y), a head configured to move between a first end portion and a second end portion of the transporting belt 
 	a first operation step in which, the first gripping portion grips the transporting belt and moves to a predetermined position ([0017], lines 1-6), and releases the gripped transporting belt ([0017], lines 6-11); and 
 	a second operation step in which, the second gripping portion grips the transporting belt and moves to a predetermined position ([0017], lines 1-6), and releases the gripped transporting belt ([0017], lines 6-11).
 	Ogawa did not explicitly disclose performing the first operation step when the head is positioned outside the transporting belt with respect to the second end 83 portion in the width direction, and performing the second operation step when the head is positioned outside the transporting belt with respect to the first end portion in the width direction.
 	However, Ogawa disclosed alternatively performing the conveying operation and the returning operation ([0017], lines 13-15). Also, as can be seen in Fig. 1 of Ogawa, the main-scanning range of the print head 4 crosses the movement path of the clamp moving devices 11.
It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawa by performing the alternated clamping and moving operations on one side of the conveyor belt while the head carriage is located on the opposite side of the conveyor belt in order to prevent a collision between the head carriage and the clamp moving devices and to prevent ink contamination of the clamp moving devices.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853